Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed 11/24/2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 101 Rejection previously set forth in the Non-Final Office Action mailed 9/07/2021. Examiner agrees with Applicant’s argument regarding Example 39 - Method for Training a Neural Network for Facial Detection. (Response filed 11/24/2021, [page 9 paragraph 1 lines 1-15]).  The claims as amended are similar in language and structure to the  example. Given this example is expressly not an abstract idea, the instant claims are also not abstract ideas.
Regarding the 35 U.S.C. 103 rejections, the amendments necessitated a new search. The updated 35 U.S.C. 103 rejections are provided below. That being said, Examiner must further consider the definition of “trained surrogate digital model” in response to Applicant’s arguments. (Response filed 11/24/2021, [page 11 paragraph 2 lines 4-8] – “However, with the current amendments of the independent claims, the claim limitation of the surrogate digital model is now further defined as an automatically-created trained surrogate digital model of the industrial asset, that is trained using the response surface (generated by the physics-based model of the industrial asset) and a machine learning process.”). During an AFCP 2.0 Interview (on August 5, 2021 with Interview Summary filed August 13, 

Claims Interpretations that invoke 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

In claim 1, the “surrogate model creation engine” uses the generic placeholder “engine”, uses the linking term “configured to” modified by functional language, and is not supported by sufficient structural language to perform the claimed functions. The surrogate model creation engine will therefore be interpreted as comprising a processor 810, such as one or more commercially available Central Processing Units ("CPUs") in the form of one-chip microprocessors, coupled to a communication device 820 configured to communicate via a communication network, (Specification [0041] lines 4-7). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


A Digital Model is a digital representation of an existing or planned physical object that does not use any form of automated data exchange between the physical object and the digital object. The digital representation might include a more or less comprehensive description of the physical object. These models might include, but are not limited to simulation models of planned factories, mathematical models of new products, or any other models of a physical object, which do not use any form of automatic data integration. Digital data of existing physical systems might still be in use for the development of such models, but all data exchange is done in a manual way. A change in state of the physical object has no direct effect on the digital object and vice versa. 
Kritzinger, Werner, Matthias Karner, Georg Traar, Jan Henjes, and Wilfried Sihn. "Digital Twin in manufacturing: A categorical literature review and classification." (IFAC, 2018). IFAC-PapersOnLine 51, no. 11 pp: 1016-1022. This definition is juxtaposed with “digital shadow” (DS) and “digital twin” (DT), which both include automated one-way data flow (DS) or two-way data flow (DT) between the state of the physical object and the digital object. The phrase “surrogate digital model” is only used in the Background section of the Specification, after which, the Specification shortens the term to surrogate model. 

(Specification, [0001] lines 7-10). The above definition of a digital model refers to the “manual” nature of creating a digital model from the state of a physical model as opposed to a more automated process, which is consistent with how the term is used in the Background section of the Specification. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, the limitation “configured to receive subsequent audit information” in conjunction with “retrain based on an accuracy assessment of the audit information” seems to be new matter.  Paragraph [0034] of the Specification and FIG. 5 describes receiving audit information and updating the e.g., to improve performance of the model and/or the creation of future models”, (Specification [0034] line 11). The Response filed 11/24/2021 does not appear to show an intent to change the supporting paragraph by providing other supporting paragraphs, so this rejection is necessitated. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2019/0236479 A1 (Wagner) in view of U.S. Pub. 2018/0165604 (Minkin) in further view of U.S. Pub.  2017/0372196 (Traidia).
With respect to claim 1, Wagner teaches A surrogate model creation computer system, comprising (system 10 in FIG. 1, [0040] line 3): a user interface operative to interact with a subject 
Under the 35 U.S.C. 112(f) interpretation Wagner further shows a surrogate model creation engine comprising a processor 810, such as one or more commercially available Central Processing Units ("CPUs") in the form of one-chip microprocessors, coupled to a communication device 820 configured to communicate via a communication network (artificial intelligence testing tool 50 may include processing circuitry 1100 with a processor 1120 coupled to device interface 1130 and/or network 30, [0088] lines 1-27).
Wagner does not teach wherein an output of the interaction is a scripted physics-based model workflow associated with an industrial asset, the scripted physics-based model workflow comprising a series of automatically performable steps adapted to create a trained surrogate digital model of the industrial asset, wherein the trained surrogate digital model is a simulation model of the industrial asset; and automatically execute the scripted physics-based model workflow, in connection with a physics-based model of the industrial asset, train a surrogate digital model of the industrial asset using the response surface and a machine learning process to automatically create the trained surrogate digital model of the industrial asset, arrange to output the trained surrogate digital model for use by a substantially real-time analytics package associated with the industrial asset; receive updated field data 
However, Minkin teaches wherein an output of the interaction is a scripted physics-based model workflow associated with an industrial asset (automatically generating the necessary workflow steps to perform a given analytical task, [0008] lines 1-2; associated with datasets such as robot arm kinematics as shown in FIG. 26, [0278] line 5), the scripted physics-based model workflow comprising a series of automatically performable steps adapted to (the series of steps may be a block-based approach for encapsulating, reusing and executing analytical commands in workflow sequences, [0009] lines 12-15): automatically execute the scripted physics-based model workflow (automatically executing the necessary workflow steps to perform a given analytical task, [0008] lines 1-2), in connection with a physics-based model of the industrial asset (associated with datasets such as robot arm kinematics as shown in FIG. 26, [0278] line 5)
Neither Wagner nor Minkin teaches create a trained surrogate digital model of the industrial asset, wherein the trained surrogate digital model is a simulation model of the industrial asset; arrange to output the trained surrogate digital model for use by a substantially real-time analytics package associated with the industrial asset; receive updated field data from the industrial asset; and automatically re-train the trained surrogate digital model with the updated field data.
However, Traidia teaches create a trained surrogate digital model of the industrial asset, wherein the trained surrogate digital model is a simulation model of the industrial asset (train the expert system on the simulated observation database, which becomes  a surrogate of the Mech-Model, [0041] lines 16-21]; the surrogate model is for an industrial asset to predict hydrogen-induced cracks (linear HIC or blisters) detected during non-destructive inspections of steel pipelines, pressure vessels, storage tanks and piping systems, [0029] lines 10-13); and train a surrogate digital model of the industrial asset using the response surface and a machine learning process to automatically create the trained surrogate 
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner with Minkin because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Wagner discloses a  system and method in the field of evaluating modelling and simulation data (Wagner [0002] lines 1-2) to train a meta-model or surrogate model, [0047] lines 8. Wagner teaches submitting simulations and/or scenarios for analysis by an artificial intelligence testing tool 50 (Wagner [0043] lines 1-4), and then taking an iterative approach to running the simulation G to train a meta-model or surrogate that represents G, (Wagner [0048] lines 1-14). Minkin discloses a system in the analogous field of data science and machine learning, (Minkin [0002] lines 3-4) to automatically generate and execute workflow steps to perform a given analytical task, (Minkin [0008] lines 1-2). Minkin provides a motivation to automate processes in describing that the “manual” data science process is labor intensive, and requires significant specialized knowledge, (Minkin, [0004] lines 1-21). Minkin further teaches that data scientists can author data science workflows, (Minkin, [0182] lines 16-19). These data science workflows may be 
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner in view of Minkin with Traidia. Wagner discloses a  system and method in the field of evaluating modelling and simulation data (Wagner [0002] lines 1-2) to train a meta-model or surrogate model, [0047] lines 8. Wagner teaches submitting simulations and/or scenarios for analysis by an artificial intelligence testing tool 50 (Wagner [0043] lines 1-4), and then taking an iterative approach to running the simulation G to train a meta-model or surrogate that represents G, (Wagner [0048] lines 1-14). Minkin discloses a system in the analogous field of data science and machine learning, (Minkin [0002] lines 3-4) to automatically generate and execute workflow steps to perform a given analytical task, (Minkin [0008] lines 1-2). Traidia discloses a system and method in the field of rapid, robust and easy-to-use expert mechanistic model systems (Traidia [0002] lines 4-5) to train (Traidia [0041]-[0050]) and retrain (Traidia [0051]-[0053]) an expert system for simulating a particular industrial asset, specifically HIC growth rate in pipes, tanks, and pressure vessels (Traidia [0029] lines 10-13). Traidia describes a need in the art to automate some traditionally manual techniques (Traidia [0005] lines 1-2), and a further need to reduce computing time for large scale simulations (Traidia [0005] lines 7-8). Given Wagner provides a solution specifically for cutting (by orders of magnitude) the time and computation costs associated with high fidelity and complex analysis focusing on integrated simulations (Wagner 

With respect to claim 2, Wagner in view of Minkin in further view of Traidia teaches all of the limitations of claim 1, as noted above. Wagner further teaches a repository data store (data storage 70, [0043] line 7).
Wagner does not teach a repository data store to contain the scripted physics-based model workflow for subsequent access and modification. 
However, Minkin teaches a repository data store to contain the scripted physics-based model workflow (workflow segments 1302 as an input to a meta-learning model 1312 stored in a database, [0227] lines 1-4) for subsequent access and modification (workflows may be re-used and edited, [0182] lines 11-14).
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner with Minkin because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Wagner discloses a system that teaches all of the claimed features except for wherein an output of the interaction is to create a scripted physics-based model workflow associated with an industrial asset, the scripted physics-based model workflow comprising a series of automatically performable steps adapted to create a surrogate model; and automatically execute the scripted physics-based model workflow, in connection 

With respect to claim 3, Wagner in view of Minkin in further view of Traidia teaches all of the limitations of claim 2, as noted above. Wagner further teaches wherein the repository data store further contains at least one of: (i) metadata about the scripted physics-based model workflow, (ii) an industrial asset identifier, (iii) a user identifier, (iv) a software tool identifier, (v) an operating point (M&S data 40 in data storage 70, [0043] lines 7-8; and operating points are sample points stored in M&S data 40, [0049] lines 5-6), (vi) a range of operating points, (vii) a release date, (viii) a release version, and (ix) uncertainty data. 

With respect to claim 4, Wagner in view of Minkin in further view of Traidia teaches all of the limitations of claim 3 as noted above. Wagner also teaches, wherein the repository data store is a searchable database (search regions of interest in a simulation under test (i.e., M&S data 40), [0045] 

With respect to claim 5, Wagner in view of Minkin in further view of Traidia teaches all of the limitations of claim 1, as noted above. Neither Wagner nor Minkin teaches wherein the surrogate model creation engine is further configured to: receive subsequent audit information associated with operation of the industrial asset or re-train the trained surrogate digital model based on an accuracy assessment of the audit information. 
However, Traidia teaches wherein the surrogate model creation engine is further configured to: receive subsequent audit information associated with operation of the industrial asset (receive NDT inspection data can be gathered through a SCADA system, [0051] lines 10-11); and re-train the trained surrogate digital model (expert system must be retrained, step 525, [0053] lines 17-18) based on an accuracy assessment (step 515, tests the consistency (i.e., field validity) of the current Expert System (ES) by comparing the field outputs with the prediction of ES on the field inputs to determine if the current ES needs to be re-trained, [0053] lines 1-6) of the audit information (NDT inspection data can be gathered through a SCADA system, [0051] lines 10-11).
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner with Minkin because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Wagner discloses a system that teaches all of the claimed features except for the audit information is associated with operation of the industrial asset. Wagner teaches that traditional systems and methods can be used in association with engineering problems, (Wagner, [0029] lines 1-2), but teaches an improved workflow that can theoretically be applied to similar engineering problems, (Wagner, See [0048]-[0049] and FIG. 2). Minkin further teaches that such workflows may be applied to industrial assets such as robot arm 
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner in view of Minkin with Traidia. Wagner discloses a  system and method in the field of evaluating modelling and simulation data (Wagner [0002] lines 1-2) to train a meta-model or surrogate model, [0047] lines 8. Wagner teaches submitting simulations and/or scenarios for analysis by an artificial intelligence testing tool 50 (Wagner [0043] lines 1-4), and then taking an iterative approach to running the simulation G to train a meta-model or surrogate that represents G, (Wagner [0048] lines 1-14). Minkin discloses a system in the analogous field of data science and machine learning, (Minkin [0002] lines 3-4) to automatically generate and execute workflow steps to perform a given analytical task, (Minkin [0008] lines 1-2). Traidia discloses a system and method in the field of rapid, robust and easy-to-use expert mechanistic model systems (Traidia [0002] lines 4-5) to train (Traidia [0041]-[0050]) and retrain (Traidia [0051]-[0053]) an expert system for simulating a particular industrial asset, specifically HIC growth rate in pipes, tanks, and pressure vessels (Traidia [0029] lines 10-13). Traidia describes a need in the art to automate some traditionally manual techniques (Traidia [0005] lines 1-2), and a further need to reduce computing time for large scale simulations (Traidia [0005] lines 7-8). Given Wagner provides a solution specifically for cutting (by orders of magnitude) the time and computation costs associated with high fidelity and complex analysis focusing on integrated simulations (Wagner [0036] lines 7-9) and Minkin provides a solution to automate workflows in data science, machine learning, and others, (Minkin [0241] lines 1-5), a person having skill in the art would have a reasonable expectation of successfully modeling the HIC growth in the system of Wagner in view of Minkin by 

With respect to claim 6, Wagner in view of Minkin in further view of Traidia teaches all of the limitations of claim 1, as noted above. Wagner also teaches wherein at least one of the execution of the scripted physics-based model workflow and an execution of the machine learning process are associated with at least one of: (i) a high-performance computing center, and (ii) a cloud-based computing environment (analysis terminal 60 could be a cloud based service, [0043] lines 16-19).

	With respect to claim 7, Wagner in view of Minkin in further view of Traidia teaches all of the limitations of claim 1, as noted above. Wagner also teaches wherein the scripted physics-based model workflow is associated with a plurality of high-fidelity physics-based models (associated with high fidelity and complex analysis focusing on integrated simulations and scenarios, [0036] lines 4-9).

	With respect to claim 8, Wagner in view of Minkin in further view of Traidia teaches all of the limitations of claim 1, as noted above. Wagner also teaches wherein the scripted physics-based model workflow is associated with at least one of: (i) a component level model, (ii) a module level model, (iii) a system level module, (iv) data that varies in space, and (v) data that varies in time, (vi) input parameters (Branin-Hoo function takes two input parameters (x1 and x2), [0074] lines 1-2), and (vii) post-processing.


However, Traidia teaches wherein the substantially real-time analytics package is associated with at least one of: (i) an engineering control application (transmitting to a robotic inspection device, the alert to instruct the robotic inspection device to locate the region, travel to the region, and perform a fitness-for-service assessment at the region, [0011] line 22-25), (ii) an edge computing application, (iii) inspection analytics for manufacturing quality assurance, and (iv) multidisciplinary design optimization.
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner with Minkin because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Wagner discloses a  system and method in the field of evaluating modelling and simulation data (Wagner [0002] lines 1-2) to train a meta-model or surrogate model, [0047] lines 8. Wagner teaches submitting simulations and/or scenarios for analysis by an artificial intelligence testing tool 50 (Wagner [0043] lines 1-4), and then taking an iterative approach to running the simulation G to train a meta-model or surrogate that represents G, (Wagner [0048] lines 1-14). Minkin discloses a system in the analogous field of data science and machine learning, (Minkin [0002] lines 3-4) to automatically generate and execute workflow steps to perform a given analytical task, (Minkin [0008] lines 1-2). Minkin provides a motivation to automate processes in describing that the “manual” data science process is labor intensive, and requires significant specialized knowledge, (Minkin, [0004] lines 1-21). Minkin further teaches that data scientists can author data science workflows, (Minkin, [0182] lines 16-19). These data science workflows may be captured, (Minkin, [0182] line 7), and then re-used by users, (Minkin, [0182] line 14). Minkin further 
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner in view of Minkin with Traidia. Wagner discloses a  system and method in the field of evaluating modelling and simulation data (Wagner [0002] lines 1-2) to train a meta-model or surrogate model, [0047] lines 8. Wagner teaches submitting simulations and/or scenarios for analysis by an artificial intelligence testing tool 50 (Wagner [0043] lines 1-4), and then taking an iterative approach to running the simulation G to train a meta-model or surrogate that represents G, (Wagner [0048] lines 1-14). Minkin discloses a system in the analogous field of data science and machine learning, (Minkin [0002] lines 3-4) to automatically generate and execute workflow steps to perform a given analytical task, (Minkin [0008] lines 1-2). Traidia discloses a system and method in the field of rapid, robust and easy-to-use expert mechanistic model systems (Traidia [0002] lines 4-5) to train (Traidia [0041]-[0050]) and retrain (Traidia [0051]-[0053]) an expert system for simulating a particular industrial asset, specifically HIC growth rate in pipes, tanks, and pressure vessels (Traidia [0029] lines 10-13). Traidia describes a need in the art to automate some traditionally manual techniques (Traidia [0005] lines 1-2), and a further need to reduce computing time for large scale simulations (Traidia [0005] lines 7-8). Given Wagner provides a solution specifically for cutting (by orders of magnitude) the time and computation costs associated with high fidelity and complex analysis focusing on integrated simulations (Wagner [0036] lines 7-9) and Minkin provides a solution to automate workflows in data science, machine 

With respect to claim 10, Wagner in view of Minkin in further view of Traidia teaches all of the limitations of claim 1, as noted above. Wagner also teaches wherein the surrogate model is associated with a defined space of solution points (operator may define a region of interest, [0037] lines 7-9; [0038] lines 13-16).

With respect to claim 11, Wagner in view of Minkin in further view of Traidia teaches all of the limitations of claim 1, as noted above.
Neither Wagner nor Minkin teach wherein training the surrogate digital model of the industrial asset further comprises the surrogate model creation engine generating a first collection of training Design Of Experiment (“DOE”) operating points and a first collection of validation DOE operating points different than the training DOE operating points; and wherein retraining the trained surrogate digital model of the industrial asset further comprises generating a second collection of training DOE operating points.
	However, Traidia teaches wherein training the surrogate digital model of the industrial asset further comprises the surrogate model creation engine generating a first collection of training Design Of Experiment (“DOE”) operating points and a first collection of validation DOE operating points different 
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner in view of Minkin with Traidia. Wagner discloses a  system and method in the field of evaluating modelling and simulation data (Wagner [0002] lines 1-2) to train a meta-model or surrogate model, [0047] lines 8. Wagner teaches submitting simulations and/or scenarios for analysis by an artificial intelligence testing tool 50 (Wagner [0043] lines 1-4), and then taking an iterative approach to running the simulation G to train a meta-model or surrogate that represents G, (Wagner [0048] lines 1-14). Minkin discloses a system in the analogous field of data science and machine learning, (Minkin [0002] lines 3-4) to automatically generate and execute workflow steps to perform a given analytical task, (Minkin [0008] lines 1-2). Traidia discloses a system and method in the field of rapid, robust and easy-to-use expert mechanistic model systems (Traidia [0002] lines 4-5) to train (Traidia [0041]-[0050]) and retrain (Traidia [0051]-[0053]) an expert system for simulating a particular industrial asset, specifically HIC growth rate in pipes, tanks, and pressure vessels (Traidia [0029] lines 10-13). Traidia describes a need in the art to automate some traditionally manual techniques (Traidia [0005] lines 1-2), and a further need to reduce computing time for large scale simulations (Traidia [0005] lines 7-8). Given Wagner provides a solution specifically for cutting (by orders of magnitude) the time and computation costs associated with high fidelity and complex analysis focusing on integrated simulations (Wagner [0036] lines 7-9) and Minkin provides a solution to automate workflows in data science, machine learning, and others, (Minkin [0241] lines 1-5), a person having skill in the art would have a reasonable expectation of successfully modeling the HIC growth in the system of Wagner in view of Minkin by 

With respect to claim 12, Wagner in view of Minkin in further view of Traidia teaches all of the limitations of claim 1, as noted above. Wagner does not teach a license control key configured to allocate components of the scripted physics- based model workflow to a cloud computing environment in accordance with software licenses associated with each component and an optimization routine.
	However, Minkin teaches a license control key (Authentication/authorization module 1370, [0329] lines 2-3) configured to allocate components of the scripted physics-based model workflow to a cloud computing environment in accordance with software licenses associated with each component (allows access to sandboxes, [0329] lines 5-6; administrators and users that are registered may be assigned or otherwise work in user sandboxes 1366, which can include one or more domains 1364 that may be private, semi-private, or public. As such, web clients may be able to authenticate and use one or more solutions 1364 at a time within these domains 1362, [0328] lines 10-18); and an optimization routine (synchronize contents with engine, [0329] lines 4-5). 
It would have been obvious to one skilled in the art before the effective filing date to combined Wagner with Minkin because this is applying a known technique (access control of sandboxes) to a known device (Wagner) ready for improvement to yield predictable results. Wagner is the base reference that teaches all limitations except for an access control policy for managing users. Wagner is ready for improvement because Wagner has multiple clients accessing the system, (Wagner, see FIG. 1). Minkin teaches a known technique of authentication/authorization of sandboxes to allow access control (Minkin, [0329] lines 1-2). One having ordinary skill in the art would have recognized that applying the 

With respect to claim 13, Wagner teaches A method associated with a surrogate model creation computer system, comprising (system 10 in FIG. 1, [0040] line 3, associated with process defined in [0048]-[0049]): interacting with a subject matter expert via a user interface of a subject matter device (the analysis terminal 60 may include a user interface 80 that is configured to enable an operator 90 to interface with the artificial intelligence testing tool 50 during the analytical processes described herein, [0044] lines 1-5), executing, by a surrogate model creation engine, the scripted physics-based model workflow (run simulation at operation 110, [0049] lines 7-8), to generate at least one response surface of the scripted physics-based model workflow (run simulation for every query of the design space and store output, [0049] lines 8-10), the response surface including a plurality of solution points (storing the design space as input-output dataset pairs is a plurality of solution points, [0049] lines 8-10; see also define dataset pair x_i, G(x_i), [0048] line 8).
Wagner does not teach wherein an output of the interaction is a scripted physics-based model workflow associated with an industrial asset, the scripted physics-based model workflow comprising a series of automatically performable steps adapted to create a trained surrogate digital model of the industrial asset, wherein the trained surrogate digital model is a simulation model of the industrial asset; and automatically executing, by a surrogate model creation engine, the scripted physics-based model workflow, in connection with a physics-based model of the industrial asset; training a surrogate digital model of the industrial asset using the response surface and a machine learning process to automatically create the trained surrogate digital model of the industrial asset; arranging to output the trained 
However, Minkin teaches wherein an output of the interaction is a scripted physics-based model workflow associated with an industrial asset (automatically generating the necessary workflow steps to perform a given analytical task, [0008] lines 1-2; associated with datasets such as robot arm kinematics as shown in FIG. 26, [0278] line 5), the scripted physics-based model workflow comprising a series of automatically performable steps adapted to (the series of steps may be a block-based approach for encapsulating, reusing and executing analytical commands in workflow sequences, [0009] lines 12-15); automatically executing, by a surrogate model creation engine, the scripted physics-based model workflow (automatically executing the necessary workflow steps to perform a given analytical task, [0008] lines 1-2), in connection with a physics-based model of the industrial asset (robot arm kinematics, [0278] line 1-5).
Neither Wagner nor Minkin teaches create a trained surrogate digital model of the industrial asset, wherein the trained surrogate digital model is a simulation model of the industrial asset; training a surrogate digital model of the industrial asset using the response surface and a machine learning process to automatically create the trained surrogate digital model of the industrial asset; arranging to output the trained surrogate digital model to be used by a substantially real-time analytics package associated with the industrial asset; receiving updated field data from the industrial asset; and automatically re-training the trained surrogate digital model with the updated field data.
However, Traidia teaches create a trained surrogate digital model of the industrial asset, wherein the trained surrogate digital model is a simulation model of the industrial asset (train the expert system on the simulated observation database, which becomes  a surrogate of the Mech-Model, [0041] lines 16-21]; the surrogate model is for an industrial asset to predict hydrogen-induced cracks (linear HIC 
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner with Minkin because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Wagner discloses a  system and method in the field of evaluating modelling and simulation data (Wagner [0002] lines 1-2) to train a meta-model or surrogate model, [0047] lines 8. Wagner teaches submitting simulations and/or scenarios for analysis by an artificial intelligence testing tool 50 (Wagner [0043] lines 1-4), and then taking an iterative approach to running the simulation G to train a meta-model or surrogate that represents G, (Wagner [0048] lines 1-14). Minkin discloses a system in the analogous field of data science and machine learning, (Minkin [0002] lines 3-4) to automatically generate and execute workflow steps to perform a given analytical task, (Minkin [0008] lines 1-2). Minkin provides a motivation to 
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner in view of Minkin with Traidia. Wagner discloses a  system and method in the field of evaluating modelling and simulation data (Wagner [0002] lines 1-2) to train a meta-model or surrogate model, [0047] lines 8. Wagner teaches submitting simulations and/or scenarios for analysis by an artificial intelligence testing tool 50 (Wagner [0043] lines 1-4), and then taking an iterative approach to running the simulation G to train a meta-model or surrogate that represents G, (Wagner [0048] lines 1-14). Minkin discloses a system in the analogous field of data science and machine learning, (Minkin [0002] lines 3-4) to automatically generate and execute workflow steps to perform a given analytical task, (Minkin [0008] lines 1-2). Traidia discloses a system and method in the field of rapid, robust and easy-to-use expert mechanistic model systems (Traidia [0002] lines 4-5) to train (Traidia [0041]-[0050]) and retrain (Traidia [0051]-[0053]) an expert system for simulating a particular industrial asset, specifically HIC growth rate in pipes, tanks, and pressure vessels (Traidia [0029] lines 10-13). Traidia describes a need in the art to automate some traditionally manual techniques (Traidia [0005] lines 1-2), and a 

With respect to claim 14, Wagner in view of Minkin in further view of Traidia teaches all of the limitations of claim 13, as noted above. Wagner further teaches a repository data store (data storage 70, [0043] line 7).
Wagner does not teach placing the scripted physics-based model workflow into a repository data store for subsequent access and modification. 
However, Minkin teaches placing the scripted physics-based model workflow into a repository data store (workflow segments 1302 as an input to a meta-learning model 1312 stored in a database, [0227] lines 1-4) for subsequent access and modification (workflows may be re-used and edited, [0182] lines 11-14).
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner with Minkin because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Wagner discloses a system that teaches all of the claimed features except for wherein an output of the interaction is to 

With respect to claim 15, Wagner in view of Minkin in further view of Traidia teaches all of the limitations of claim 1, as noted above. Neither Wagner nor Minkin teaches receiving subsequent audit information associated with operation of the industrial asset or re-training the trained surrogate digital model based on an accuracy assessment of the audit information. 
However, Traidia teaches receiving subsequent audit information associated with operation of the industrial asset (receive NDT inspection data can be gathered through a SCADA system, [0051] lines 10-11); and re-training the trained surrogate digital model (expert system must be retrained, step 525, [0053] lines 17-18) based on an accuracy assessment (step 515, tests the consistency (i.e., field validity) of the current Expert System (ES) by comparing the field outputs with the prediction of ES on the field 
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner with Minkin because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Wagner discloses a system that teaches all of the claimed features except for the audit information is associated with operation of the industrial asset. Wagner teaches that traditional systems and methods can be used in association with engineering problems, (Wagner, [0029] lines 1-2), but teaches an improved workflow that can theoretically be applied to similar engineering problems, (Wagner, See [0048]-[0049] and FIG. 2). Minkin further teaches that such workflows may be applied to industrial assets such as robot arm kinematics, (Minkin, [0278] lines 1-5). A person having skill in the art would have a reasonable expectation of successfully generating a meta-model/surrogate model for robot arm kinematics, by modifying Wagner with the workflow capturing in Minkin, (Minkin, [0182] line 7), so those workflows may be re-used, (Minkin, [0182] line 14). Therefore, it would have been obvious to combine Wagner with Minkin to a person having ordinary skill in the art.
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner in view of Minkin with Traidia. Wagner discloses a  system and method in the field of evaluating modelling and simulation data (Wagner [0002] lines 1-2) to train a meta-model or surrogate model, [0047] lines 8. Wagner teaches submitting simulations and/or scenarios for analysis by an artificial intelligence testing tool 50 (Wagner [0043] lines 1-4), and then taking an iterative approach to running the simulation G to train a meta-model or surrogate that represents G, (Wagner [0048] lines 1-14). Minkin discloses a system in the analogous field of data science and machine learning, (Minkin [0002] lines 3-4) to automatically generate and execute workflow steps to perform a given analytical task, (Minkin [0008] lines 1-2). Traidia discloses a system and method in the field of rapid, robust and easy-to-

With respect to claim 16, Wagner teaches A non-transitory, computer-readable medium storing instructions that, when executed by a computer processor, cause the computer processor to perform a method associated with a surrogate model creation computer system, the method comprising (system 10 in FIG. 1, [0040] line 3, associated with process defined in [0048]-[0049]; stored in computer-readable memory, [0086] lines 25-31): interacting with a subject matter expert via a user interface of a subject matter device (the analysis terminal 60 may include a user interface 80 that is configured to enable an operator 90 to interface with the artificial intelligence testing tool 50 during the analytical processes described herein, [0044] lines 1-5), executing, by a surrogate model creation engine, the scripted physics-based model workflow (run simulation at operation 110, [0049] lines 7-8), to generate at least 
Wagner does not teach wherein an output of the interaction is a scripted physics-based model workflow associated with an industrial asset, the scripted physics-based model workflow comprising a series of automatically performable steps adapted to create a trained surrogate digital model of the industrial asset, wherein the trained surrogate digital model is a simulation model of the industrial asset; and automatically executing, by a surrogate model creation engine, the scripted physics-based model workflow, in connection with a physics-based model of the industrial asset; training a surrogate digital model of the industrial asset using the response surface and a machine learning process to automatically create the trained surrogate digital model of the industrial asset; arranging to output the trained surrogate digital model to be used by a substantially real-time analytics package associated with the industrial asset; receiving updated field data from the industrial asset; and automatically re-training the trained surrogate digital model with the updated field data.
However, Minkin teaches wherein an output of the interaction is a scripted physics-based model workflow associated with an industrial asset (automatically generating the necessary workflow steps to perform a given analytical task, [0008] lines 1-2; associated with datasets such as robot arm kinematics as shown in FIG. 26, [0278] line 5), the scripted physics-based model workflow comprising a series of automatically performable steps adapted to (the series of steps may be a block-based approach for encapsulating, reusing and executing analytical commands in workflow sequences, [0009] lines 12-15); 
Neither Wagner nor Minkin teaches create a trained surrogate digital model of the industrial asset, wherein the trained surrogate digital model is a simulation model of the industrial asset; training a surrogate digital model of the industrial asset using the response surface and a machine learning process to automatically create the trained surrogate digital model of the industrial asset; arranging to output the trained surrogate digital model to be used by a substantially real-time analytics package associated with the industrial asset; receiving updated field data from the industrial asset; and automatically re-training the trained surrogate digital model with the updated field data.
However, Traidia teaches create a trained surrogate digital model of the industrial asset, wherein the trained surrogate digital model is a simulation model of the industrial asset (train the expert system on the simulated observation database, which becomes  a surrogate of the Mech-Model, [0041] lines 16-21]; the surrogate model is for an industrial asset to predict hydrogen-induced cracks (linear HIC or blisters) detected during non-destructive inspections of steel pipelines, pressure vessels, storage tanks and piping systems, [0029] lines 10-13); training a surrogate digital model of the industrial asset using the response surface and a machine learning process to automatically create the trained surrogate digital model of the industrial asset (train the expert system on the simulated observation database, which becomes  a surrogate of the Mech-Model, [0041] lines 16-21]; DOE is preformed to get a response surface of the Mech-Model with a reduced number of simulations, [0044] line 10-[0045] line 17), arranging to output the trained surrogate digital model for use by a substantially real-time analytics package associated with the industrial asset (method 400 outputs a HIC growth rate prediction in an asset made by the expert system, [0048] lines 1-2; order of seconds to minutes, as compared with the 
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner with Minkin because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Wagner discloses a  system and method in the field of evaluating modelling and simulation data (Wagner [0002] lines 1-2) to train a meta-model or surrogate model, [0047] lines 8. Wagner teaches submitting simulations and/or scenarios for analysis by an artificial intelligence testing tool 50 (Wagner [0043] lines 1-4), and then taking an iterative approach to running the simulation G to train a meta-model or surrogate that represents G, (Wagner [0048] lines 1-14). Minkin discloses a system in the analogous field of data science and machine learning, (Minkin [0002] lines 3-4) to automatically generate and execute workflow steps to perform a given analytical task, (Minkin [0008] lines 1-2). Minkin provides a motivation to automate processes in describing that the “manual” data science process is labor intensive, and requires significant specialized knowledge, (Minkin, [0004] lines 1-21). Minkin further teaches that data scientists can author data science workflows, (Minkin, [0182] lines 16-19). These data science workflows may be captured, (Minkin, [0182] line 7), and then re-used by users, (Minkin, [0182] line 14). Minkin further teaches that such workflows may be applied to industrial asset data sets such as robot arm kinematics, (Minkin, [0278] lines 1-5), and even suggests that workflow automation could be applied to other analytical processes, (Minkin [0241] lines 1-2). A person having skill in the art would have a reasonable expectation of successfully decreasing the manual labor and expertise required to use Wagner, by modifying Wagner with the workflow capturing in Minkin, (Minkin, [0182] line 7), so those workflows 
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner in view of Minkin with Traidia. Wagner discloses a  system and method in the field of evaluating modelling and simulation data (Wagner [0002] lines 1-2) to train a meta-model or surrogate model, [0047] lines 8. Wagner teaches submitting simulations and/or scenarios for analysis by an artificial intelligence testing tool 50 (Wagner [0043] lines 1-4), and then taking an iterative approach to running the simulation G to train a meta-model or surrogate that represents G, (Wagner [0048] lines 1-14). Minkin discloses a system in the analogous field of data science and machine learning, (Minkin [0002] lines 3-4) to automatically generate and execute workflow steps to perform a given analytical task, (Minkin [0008] lines 1-2). Traidia discloses a system and method in the field of rapid, robust and easy-to-use expert mechanistic model systems (Traidia [0002] lines 4-5) to train (Traidia [0041]-[0050]) and retrain (Traidia [0051]-[0053]) an expert system for simulating a particular industrial asset, specifically HIC growth rate in pipes, tanks, and pressure vessels (Traidia [0029] lines 10-13). Traidia describes a need in the art to automate some traditionally manual techniques (Traidia [0005] lines 1-2), and a further need to reduce computing time for large scale simulations (Traidia [0005] lines 7-8). Given Wagner provides a solution specifically for cutting (by orders of magnitude) the time and computation costs associated with high fidelity and complex analysis focusing on integrated simulations (Wagner [0036] lines 7-9) and Minkin provides a solution to automate workflows in data science, machine learning, and others, (Minkin [0241] lines 1-5), a person having skill in the art would have a reasonable expectation of successfully modeling the HIC growth in the system of Wagner in view of Minkin by modifying Wagner in view of Minkin with the expert system that can be trained and re-trained in Traidia, (Traidia, [0041]-[0053]). Therefore, it would have been obvious to combine Wagner in view of 

With respect to claim 17, Wagner in view of Minkin in further view of Traidia teaches all of the limitations of claim 16, as noted above. Wagner further teaches wherein the scripted physics-based model workflow is associated with a plurality of high-fidelity physics-based models (associated with high fidelity and complex analysis focusing on integrated simulations and scenarios, [0036] lines 4-9).

With respect to claim 18, Wagner in view of Minkin in further view of Traidia teaches all of the limitations of claim 16, as noted above. Wagner further teaches wherein the scripted physics-based model workflow is associated with at least one of: (i) a component level model, (ii) a module level model, (iii) a system level module, (iv) data that varies in space, and (v) data that varies in time, (vi) input parameters (Branin-Hoo function takes two input parameters (x1 and x2), [0074] lines 1-2), and (vii) post-processing.

With respect to claim 19, Wagner in view of Minkin in further view of Traidia teaches all of the limitations of claim 16, as noted above. Neither Wagner nor Minkin teaches wherein the substantially real-time analytics package is associated with at least one of: (i) an engineering control application, (ii) an edge computing application, (iii) inspection analytics for manufacturing quality assurance, and (iv) multidisciplinary design optimization.
However, Traidia teaches wherein the substantially real-time analytics package is associated with at least one of: (i) an engineering control application (models and simulations 790 operate in digital environment 740 to allow customer to control products such as an oil field rod pump, [0090] lines 4-5, 
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner in view of Minkin with Traidia because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Wagner in view of Minkin discloses a system that teaches all of the claimed features except for creating a surrogate digital model that is a simulation model of an industrial asset. Traidia teaches that virtual representations of a physical product can be useful in manufacturing, simulation, and product maintenance, (Traidia, [0047] lines 8-11). Traidia further teaches that a customer may operate dissimilar equipment from multiple vendors, (Traidia [0092] lines 10-11) A person having skill in the art would have a reasonable expectation of successfully modeling the life cycle of dissimilar equipment in the system of Wagner in view of Minkin by modifying Wagner in view of Minkin with the digital surrogates Traidia, (Traidia, [0046] lines 10-13), for controlling an industrial product such as an oil field rod pump, (Traidia, [0092] lines 1-2. Therefore, it would have been obvious to combine Wagner in view of Minkin with Traidia to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 20, Wagner in view of Minkin in further view of Traidia teaches all of the limitations of claim 16, as noted above.
Neither Wagner nor Minkin teach wherein the surrogate model is associated with a defined space of solution points and the surrogate model creation engine creates a collection of training Design Of Experiment (“DOE”) operating points and a collection of validation DOE operating points different than the training DOE operating points.
	However, Traidia teaches wherein the surrogate model is associated with a defined space of solution points and the surrogate model creation engine creates a collection of training Design Of 
It would have been obvious to one skilled in the art before the effective filing date to combine Wagner in view of Minkin with Traidia. Wagner discloses a  system and method in the field of evaluating modelling and simulation data (Wagner [0002] lines 1-2) to train a meta-model or surrogate model, [0047] lines 8. Wagner teaches submitting simulations and/or scenarios for analysis by an artificial intelligence testing tool 50 (Wagner [0043] lines 1-4), and then taking an iterative approach to running the simulation G to train a meta-model or surrogate that represents G, (Wagner [0048] lines 1-14). Minkin discloses a system in the analogous field of data science and machine learning, (Minkin [0002] lines 3-4) to automatically generate and execute workflow steps to perform a given analytical task, (Minkin [0008] lines 1-2). Traidia discloses a system and method in the field of rapid, robust and easy-to-use expert mechanistic model systems (Traidia [0002] lines 4-5) to train (Traidia [0041]-[0050]) and retrain (Traidia [0051]-[0053]) an expert system for simulating a particular industrial asset, specifically HIC growth rate in pipes, tanks, and pressure vessels (Traidia [0029] lines 10-13). Traidia describes a need in the art to automate some traditionally manual techniques (Traidia [0005] lines 1-2), and a further need to reduce computing time for large scale simulations (Traidia [0005] lines 7-8). Given Wagner provides a solution specifically for cutting (by orders of magnitude) the time and computation costs associated with high fidelity and complex analysis focusing on integrated simulations (Wagner [0036] lines 7-9) and Minkin provides a solution to automate workflows in data science, machine learning, and others, (Minkin [0241] lines 1-5), a person having skill in the art would have a reasonable expectation of successfully modeling the HIC growth in the system of Wagner in view of Minkin by modifying Wagner in view of Minkin with the expert system that can be trained and re-trained in .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./               Examiner, Art Unit 2148

/REHANA PERVEEN/              Supervisory Patent Examiner, Art Unit 2148